 


114 HR 1469 IH: Enhancing the Stature and Visibility of Medical Rehabilitation Research at NIH Act
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1469 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Langevin introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To improve, coordinate, and enhance rehabilitation research at the National Institutes of Health. 
 

1.Short titleThis Act may be cited as the Enhancing the Stature and Visibility of Medical Rehabilitation Research at NIH Act. 2.Improving medical rehabilitation research at the National Institutes of HealthSection 452 of the Public Health Service Act (42 U.S.C. 285g–4) is amended—
(1)in subsection (b), by striking conduct and support and inserting conduct, support, and coordination; (2)in subsection (c)(1)(C), by striking of the Center and inserting within the Center;
(3)in subsection (d)— (A)by striking paragraph (1) and inserting the following: (1) The Director of the Center, on behalf of the Director of NIH and the Director of the Institute and in consultation with the coordinating committee established under subsection (e) and the advisory board established under subsection (f), shall develop a comprehensive plan (referred to in this section as the Research Plan) for the conduct, support, and coordination of medical rehabilitation research.;
(B)in paragraph (2)— (i)in subparagraph (A), by striking and priorities for such research; and and inserting priorities for such research, and existing resources to support the purpose described in subsection (b);;
(ii)in subparagraph (B), by striking the period and inserting ; and; and (iii)by adding at the end the following:

(C)include objectives, benchmarks, and guiding principles for conducting, supporting, and coordinating medical rehabilitation research, consistent with the purpose described in subsection (b).; (C)in paragraph (4)—
(i)by striking the first sentence and inserting the following: The Director of the Center, in consultation with the Director of the Institute, the coordinating committee established under subsection (e), and the advisory board established under subsection (f), shall periodically, or not less than every 5 years, revise and update the Research Plan, as appropriate. Not later than 30 days after the Research Plan is so revised and updated, the Director of the Center shall transmit the revised and updated Research Plan to the President and the appropriate committees of Congress.; and (D)by adding at the end the following:

(5)The Director of the Center, in consultation with the Director of the Institute, shall annually prepare a report for the coordinating committee established under subsection (e) and the advisory board established under subsection (f) that describes and analyzes the progress during the preceding fiscal year in achieving the objectives, benchmarks, and guiding principles described in paragraph (2)(C) and includes expenditures of the Center and other agencies of the National Institutes of Health for carrying out the Research Plan. The report shall include recommendations for revising and updating the Research Plan, and such initiatives as the Director of the Center and the Director of the Institute determine appropriate. In preparing the report, the Director of the Center and the Director of the Institute shall consult with the Director of NIH, and the report shall reflect an assessment of the Research Plan by the Director of NIH.; (4)in subsection (e)—
(A)in paragraph (2), by inserting periodically, or not less than every 5 years, host a scientific conference or workshop on medical rehabilitation research and after The Coordinating Committee shall; (B)in paragraph (3), by inserting the Director of the Division of Program Coordination, Planning, and Strategic Initiatives within the Office of the Director of NIH, after shall be composed of; and
(C)in paragraph (4), by striking Director of the Center and inserting Director of the Center, acting in the capacity of a designee of the Director of NIH; (5)in subsection (f)(3)(B), by adding at the end the following:

(xii)The Director of the Division of Program Coordination, Planning, and Strategic Initiatives.; and  (6)by adding at the end the following:

(g)The Director of the Center, in consultation with the Director of the Institute, the Coordinating Committee, and the Advisory Board, shall develop guidelines governing the funding for medical rehabilitation research by the Center and other agencies of the National Institutes of Health. At a minimum, such guidelines shall reflect the purpose of the Center described in subsection (b) and be consistent with the Research Plan. (h) (1)The Secretary and the heads of other Federal agencies shall jointly review the programs carried out (or proposed to be carried out) by each such official with respect to medical rehabilitation research and, as appropriate, enter into agreements preventing duplication among such programs.
(2)The Secretary shall enter into inter-agency agreements relating to the coordination of medical rehabilitation research conducted by agencies of the National Institutes of Health and other agencies of the Federal Government. (i)For purposes of this section, the term medical rehabilitation research means the science of mechanisms and interventions that prevent, improve, restore, or replace lost, underdeveloped, or deteriorating function (defined at the level of impairment, activity, and participation, according to the World Health Organization in the International Classification of Functioning, Disability and Health (2001))..
3.Requirements of certain agreements for enhancing coordination and preventing duplicative programs of medical rehabilitation researchSection 3 of the National Institutes of Health Amendments of 1990 (42 U.S.C. 285g–4 note) is amended— (1)in subsection (a), by striking (a) In general.—; and
(2)by striking subsection (b).  